                                                                               Case 2:19-cv-01258-VAP-JEM Document 19 Filed 05/03/19 Page 1 of 29 Page ID #:66




                                                                                  1 KINSELLA WEITZMAN ISER KUMP & ALDISERT LLP
                                                                                    MICHAEL J. KUMP (SBN 100983)
                                                                                  2  mkump@kwikalaw.com
                                                                                    GREGORY P. KORN (SBN 205306)
                                                                                  3  gkorn@kwikalaw.com
                                                                                    808 Wilshire Boulevard, 3rd Floor
                                                                                  4 Santa Monica, California 90401
                                                                                    Telephone: 310.566.9800
                                                                                  5 Facsimile: 310.566.9850
                                                                                  6 Attorneys for Plaintiffs
                                                                                    KIMSAPRINCESS, INC. and
                                                                                  7 KIM KARDASHIAN WEST
                                                                                  8
                                                                                                        UNITED STATES DISTRICT COURT
      LLP




                                                                                  9
                                                                                                       CENTRAL DISTRICT OF CALIFORNIA
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                                 10
                                                                                                                WESTERN DIVISION
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                                 11
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                                 12
                                                                                    KIMSAPRINCESS, INC.; and                Case No. 2:19-CV-01258 VAP (JEMx)
                                                                                 13 KIM KARDASHIAN WEST, an
                                                                                    individual,
                                                                                 14                                         NOTICE OF MOTION AND
                                                                                                Plaintiffs,                 MOTION FOR ENTRY OF
                                                                                 15                                         DEFAULT AND DEFAULT
                                                                                          vs.                               JUDGMENT; MEMORANDUM OF
                                                                                 16                                         POINTS AND AUTHORITIES IN
                                                                                    MISSGUIDED USA (FINANCE) INC.,          SUPPORT THEREOF
                                                                                 17 a Delaware corporation; and
                                                                                    MISSGUIDED LIMITED, a United            [Declarations of Gregory Korn,
                                                                                 18 Kingdom corporation of unknown form,    Kim Kardashian West, and Todd
                                                                                                                            Wilson filed contemporaneously
                                                                                 19              Defendants.                herewith]
                                                                                 20                                         Date: June 10, 2019
                                                                                                                            Time: 2:00 p.m.
                                                                                 21                                         Crtrm.: 8A
                                                                                 22
                                                                                 23
                                                                                 24
                                                                                 25
                                                                                 26
                                                                                 27
                                                                                 28

                                                                                                         MOTION FOR DEFAULT AND DEFAULT JUDGMENT
                                                                               Case 2:19-cv-01258-VAP-JEM Document 19 Filed 05/03/19 Page 2 of 29 Page ID #:67




                                                                                  1 TO THE COURT:
                                                                                  2        PLEASE TAKE NOTICE that on June 10, 2019, at 2:00 p.m., or as soon
                                                                                  3 thereafter as the matter may be heard in Courtroom 8A of the above-entitled Court,
                                                                                  4 located at 350 West 1st Street, Los Angeles, California 90012, Plaintiffs Kim
                                                                                  5 Kardashian West and Kimsaprincess, Inc. (“Plaintiffs”) will and hereby do apply
                                                                                  6 (1) for entry of default against Defendant Missguided Limited, and (2) for entry of
                                                                                  7 default judgment against both Defendants Missguided Limited and Missguided USA
                                                                                  8 (Finance), Inc. pursuant to Fed. R. Civ. P. 55(b) and L.R. 55-1. Plaintiffs seek a
      LLP




                                                                                  9 default judgment comprising (i) compensatory damages in the amount of Five
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                                 10 Million Dollars ($5,000,000), (ii) attorneys’ fees in the amount of $103,600, and
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                                 11 (iii) a permanent injunction in the form submitted herewith.
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                                 12        Good cause exists for the entry of default and default judgment in accordance
                                                                                 13 with Fed. R. Civ. 55 and L.R. 55-1. Both Defendants were properly served
                                                                                 14 (Dkt. Nos. 10, 14), and neither has responded to the Complaint. The Clerk of the
                                                                                 15 Court entered the default of Missguided USA (Finance), Inc. as to the Complaint on
                                                                                 16 March 29, 2019. (Dkt. No. 12.) Plaintiffs have requested entry of default against
                                                                                 17 Missguided Limited, which request has been referred to the Court by the Clerk of
                                                                                 18 the Court because the defendant is a foreign entity (Dkt. Nos. 18).
                                                                                 19        Defendants are not minors or incompetent persons and are not subject to the
                                                                                 20 Servicemembers Civil Relief Act, 50 U.S.C. § 521. (See Declaration of Gregory
                                                                                 21 Korn, ¶ 2.)
                                                                                 22        Counsel for Plaintiffs, Gregory Korn, has communicated in writing and over
                                                                                 23 the telephone with Adam Morallee, an attorney at Brandsmiths in London, England,
                                                                                 24 who identified himself as an attorney representing Defendants. (Korn Decl., ¶¶ 3-4.)
                                                                                 25 The parties’ counsel discussed the filing of the Complaint in this action and Mr.
                                                                                 26 Morallee’s potential acceptance of service thereof. (Id.) Mr. Morallee indicated that
                                                                                 27 he would not accept service, and he stated to Mr. Korn that Defendants would not be
                                                                                 28 responding to the Complaint. (Id.) On April 30, 2019, Mr. Korn provided written
                                                                                                                                2
                                                                                                           MOTION FOR DEFAULT AND DEFAULT JUDGMENT
                                                                               Case 2:19-cv-01258-VAP-JEM Document 19 Filed 05/03/19 Page 3 of 29 Page ID #:68




                                                                                  1 notice to Mr. Morallee that this application was being filed, and that Plaintiffs were
                                                                                  2 seeking compensatory damages in the amount of Five Million Dollars ($5,000,000)
                                                                                  3 and attorneys’ fees in the amount of $103,600. (See Korn Decl., ¶ 5, Ex. 2.)
                                                                                  4        This Motion for Entry of Default Judgment is based on this notice of motion
                                                                                  5 and motion, the attached memorandum of points and authorities, the accompanying
                                                                                  6 declarations of Kim Kardashian West, Todd Wilson, and Gregory Korn, all papers
                                                                                  7 and pleadings on file in this action, and on such other and further evidence and
                                                                                  8 argument as the Court may lawfully consider in the exercise of its discretion.
      LLP




                                                                                  9
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                                 10 DATED: May 3, 2019                   Respctfully submitted,
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                                 11
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                                                                         KINSELLA WEITZMAN ISER
                                                                                 12                                      KUMP & ALDISERT LLP
                                                                                 13
                                                                                 14
                                                                                 15
                                                                                                                         By:         /s/ Michael J. Kump
                                                                                 16                                            Michael J. Kump
                                                                                                                               Attorneys for Plaintiffs
                                                                                 17
                                                                                                                               KIMSAPRINCESS, INC. and
                                                                                 18                                            KIM KARDASHIAN WEST
                                                                                 19
                                                                                 20
                                                                                 21
                                                                                 22
                                                                                 23
                                                                                 24
                                                                                 25
                                                                                 26
                                                                                 27
                                                                                 28
                                                                                                                                3
                                                                                                           MOTION FOR DEFAULT AND DEFAULT JUDGMENT
                                                                               Case 2:19-cv-01258-VAP-JEM Document 19 Filed 05/03/19 Page 4 of 29 Page ID #:69




                                                                                  1                                         TABLE OF CONTENTS
                                                                                  2                                                                                                                     Page
                                                                                  3 I.     INTRODUCTION ............................................................................................. 1
                                                                                  4 II.    FACTUAL AND PROCEDURAL BACKGROUND ...................................... 2
                                                                                  5        A.       Kardashian’s Success And Social Media Reach..................................... 2
                                                                                  6        B.       The Unauthorized Use Of Kardashian’s Marks And Images. ................ 3
                                                                                  7        C.       Missguided Has Strategically Defaulted In This Case. .......................... 7
                                                                                  8 III.   LEGAL STANDARD ....................................................................................... 8
      LLP




                                                                                  9 IV.    ARGUMENT .................................................................................................... 9
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                                 10        A.       Plaintiffs Satisfy The Requirements For Entry Of A Default
                                                                                                    Judgment. ................................................................................................ 9
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                                 11
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                                                    1.       Subject Matter Jurisdiction. .......................................................... 9
                                                                                 12
                                                                                                    2.       Personal Jurisdiction. .................................................................... 9
                                                                                 13
                                                                                                    3.       Fed. R. Civ. P. 55 and L.R. 55-1. ............................................... 13
                                                                                 14
                                                                                           B.       The Entry Of Default Judgment Is Warranted. ..................................... 13
                                                                                 15
                                                                                                    1.       No Material Facts Are In Dispute, And Plaintiffs’
                                                                                 16                          Complaint States Valid Claims Upon Which Relief Can
                                                                                                             Be Granted. ................................................................................. 13
                                                                                 17
                                                                                                             (a)       Right Of Publicity. ........................................................... 14
                                                                                 18
                                                                                                             (b)       Trademark Infringement................................................... 14
                                                                                 19
                                                                                                    2.       Plaintiffs Will Suffer Prejudice Absent A Default
                                                                                 20                          Judgment. .................................................................................... 15
                                                                                 21                 3.       The Requested Damages Are Appropriate In Relation To
                                                                                                             The Seriousness Of The Claims. ................................................ 16
                                                                                 22
                                                                                                    4.       Missguided’s Default Is Not The Result Of Excusable
                                                                                 23                          Neglect ........................................................................................ 19
                                                                                 24                 5.       Public Policy Does Not Militate Against A Default
                                                                                                             Judgment. .................................................................................... 20
                                                                                 25
                                                                                           C.       The Court Should Award Monetary Damages And A Permanent
                                                                                 26                 Injunction. ............................................................................................. 20
                                                                                 27        D.       The Court Should Award Plaintiffs’ Reasonable Attorney’s Fees ....... 21
                                                                                 28 V.     CONCLUSION ............................................................................................... 22

                                                                                                                                                i
                                                                                                                 MOTION FOR DEFAULT AND DEFAULT JUDGMENT
                                                                               Case 2:19-cv-01258-VAP-JEM Document 19 Filed 05/03/19 Page 5 of 29 Page ID #:70




                                                                                  1                                       TABLE OF AUTHORITIES
                                                                                                                                                                                                Page
                                                                                  2
                                                                                  3 CASES
                                                                                  4 Brookfield Commc’ns, Inc. v. W. Coast Entm’t Corp.,
                                                                                         174 F.3d 1036, 1046 (9th Cir. 1999) ............................................................... 15
                                                                                  5
                                                                                    Browne v. McCain,
                                                                                  6      612 F. Supp. 2d 1118, 1123 (C.D. Cal. 2009)................................................. 10
                                                                                  7 Century 21 Real Estate Corp. v. Sandlin,
                                                                                          846 F.2d 1175, 1180 (9th Cir. 1988) ............................................................... 21
                                                                                  8
                                                                                    Clark v. America Online Inc.,
      LLP




                                                                                  9       2000 WL 33535712, at *8 (C.D. Cal. Nov. 30, 2000) .................................... 17
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                                 10 Downing v. Abercrombie & Fitch,
                                                                                          265 F.3d 994, 1001 (9th Cir. 2001) ................................................................. 14
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                                 11
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                                    Ebates Inc. v. Cashbag.co.za,
                                                                                 12       2018 WL 6816113, at *5 (N.D. Cal. Oct. 30, 2018) ....................................... 13
                                                                                 13 eBay Inc. v. MercExchange, L.L.C.,
                                                                                           547 U.S. 388, 319 (2006) ................................................................................ 21
                                                                                 14
                                                                                    Eitel v. McCool,
                                                                                 15        782 F.2d 1470, 1471-72 (9th Cir. 1986) ..................................................... 9, 16
                                                                                 16 Elektra Entertainment Group Inc. v. Bryant,
                                                                                          No. CV 03-6381, 2004 WL 783123 at *1 (C.D. Cal. Feb. 13, 2004) ............... 9
                                                                                 17
                                                                                    Friedman v. PopSugar, Inc.,
                                                                                 18       2018 WL 6016963, at *6-10 (C.D. Cal. Oct. 29, 2018) .................................. 12
                                                                                 19 Govino, LLC v. WhitePoles LLC,
                                                                                         2017 WL 6442187, at *4 (N.D. Cal. Nov. 3, 2017) ........................................ 13
                                                                                 20
                                                                                    Hoffman v. Capital Cities/ABC, Inc.,
                                                                                 21      33 F. Supp. 2d 867, 872–73 (C.D. Cal. 1999)................................................. 17
                                                                                 22 Lahoti v. Vericheck, Inc.,
                                                                                          636 F.3d 501, 510 (9th Cir. 2011) ................................................................... 22
                                                                                 23
                                                                                    Landstar Ranger, Inc. v. Parth Enterprises, Inc.,
                                                                                 24       725 F. Supp. 2d 916, 919 (C.D. Cal. 2010)..................................... 9, 15, 16, 20
                                                                                 25 Levi Strauss & Co. v. J. Barbour & Sons Ltd.,
                                                                                          2019 WL 1117533, at *4 (N.D. Cal. Mar. 11, 2019) ...................................... 12
                                                                                 26
                                                                                    Mavrix Photo, Inc. v. Brand Techs., Inc.,
                                                                                 27       647 F.3d 1218, 1227–28 (9th Cir. 2011) ................................................... 10, 11
                                                                                 28
                                                                                                                                              ii
                                                                                                                   MOTION FOR DEFAULT AND DEFAULT JUDGMENT
                                                                               Case 2:19-cv-01258-VAP-JEM Document 19 Filed 05/03/19 Page 6 of 29 Page ID #:71




                                                                                  1 Pepsico,
                                                                                          238 F. Supp. 2d at 1176 ................................................................................... 16
                                                                                  2
                                                                                    Pom Wonderful LLC v. Pur Beverages LLC,
                                                                                  3       2015 WL 10433693, at *5 (C.D. Cal. Aug. 6, 2015) ...................................... 21
                                                                                  4 RD Legal Funding, LLC,
                                                                                         2013 WL 1767962 at *3 .................................................................................. 22
                                                                                  5
                                                                                    Renovation Realty, Inc. v. Renovation & Design, Inc.,
                                                                                  6      2018 WL 6168273, at *5 (S.D. Cal. Nov. 26, 2018) ...................................... 12
                                                                                  7 Rosen v. Terapeak, Inc.,
                                                                                          2015 WL 12724071, at *6 (C.D. Cal. Apr. 28, 2015)..................................... 12
                                                                                  8
                                                                                    Solano v. Playgirl, Inc.,
      LLP




                                                                                  9       292 F.3d 1078, 1090 (9th Cir. 2002) ............................................................... 17
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                                 10 United States Futsal Fed’n v. USA Futsal LLC,
                                                                                          2018 WL 2298868, at *8 (N.D. Cal. May 21, 2018) ...................................... 11
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                                 11
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                                    Wendt v. Host Intern., Inc.,
                                                                                 12       125 F.3d 806, 811 (9th Cir. 1997) ................................................................... 14
                                                                                 13 Yahoo! Inc. v. La Ligue Contre Le Racisme,
                                                                                         433 F.3d 1199, 1206 (9th Cir.2006) ................................................................ 10
                                                                                 14
                                                                                 15
                                                                                      STATUTES
                                                                                 16
                                                                                      15 U.S.C. § 1051.......................................................................................................... 9
                                                                                 17
                                                                                      15 U.S.C. § 1114(1) ................................................................................................. 1, 7
                                                                                 18
                                                                                      15 U.S.C. § 1116(a) ................................................................................................... 20
                                                                                 19
                                                                                      15 U.S.C. § 1117.................................................................................................. 16, 19
                                                                                 20
                                                                                      15 U.S.C. § 1117(a) ................................................................................................... 22
                                                                                 21
                                                                                      15 U.S.C. § 1125(a) ................................................................................................. 1, 7
                                                                                 22
                                                                                      28 U.S.C. § 1331.......................................................................................................... 9
                                                                                 23
                                                                                      28 U.S.C. § 1338(a) ..................................................................................................... 9
                                                                                 24
                                                                                      28 U.S.C. § 1367(a) ..................................................................................................... 9
                                                                                 25
                                                                                      Cal. Civ. Code § 3344......................................................................................... passim
                                                                                 26
                                                                                      Cal. Civ. Code § 3344(a) ............................................................................... 14, 19, 21
                                                                                 27
                                                                                      Fed. R. Civ. P. 55(a) .................................................................................................... 8
                                                                                 28
                                                                                                                                                   iii
                                                                                                                     MOTION FOR DEFAULT AND DEFAULT JUDGMENT
                                                                               Case 2:19-cv-01258-VAP-JEM Document 19 Filed 05/03/19 Page 7 of 29 Page ID #:72




                                                                                  1 Fed. R. Civ. P. 55(b) .................................................................................................... 8
                                                                                  2 Fed. R. Civ. P. 55(b)(2) ......................................................................................... 8, 13
                                                                                  3 Fed. R. Civ. P. 8(b)(6) ................................................................................................. 9
                                                                                  4 L. R. 55-3 ................................................................................................................... 22
                                                                                  5 L.R. 55-1 ................................................................................................................ 8, 13
                                                                                  6 L.R. 55-2 .................................................................................................................... 13
                                                                                  7
                                                                                  8
      LLP




                                                                                  9
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                                 10
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                                 11
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                                 12
                                                                                 13
                                                                                 14
                                                                                 15
                                                                                 16
                                                                                 17
                                                                                 18
                                                                                 19
                                                                                 20
                                                                                 21
                                                                                 22
                                                                                 23
                                                                                 24
                                                                                 25
                                                                                 26
                                                                                 27
                                                                                 28
                                                                                                                                                     iv
                                                                                                                       MOTION FOR DEFAULT AND DEFAULT JUDGMENT
                                                                               Case 2:19-cv-01258-VAP-JEM Document 19 Filed 05/03/19 Page 8 of 29 Page ID #:73




                                                                                  1               MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                  2 I.     INTRODUCTION
                                                                                  3        This lawsuit was filed to enjoin and remedy a series of willful infringements
                                                                                  4 by Defendants Missguided USA (Finance), Inc. (“Missguided USA”) and
                                                                                  5 Missguided Limited (collectively, “Missguided” or “Defendants”) of the rights of
                                                                                  6 publicity and trademarks owned and controlled by Kim Kardashian West and her
                                                                                  7 loan-out corporation, Kimsaprincess, Inc. (collectively, “Plaintiffs” or
                                                                                  8 “Kardashian”). Kardashian is a world-famous television celebrity, model, and
      LLP




                                                                                  9 spokesperson who has been immensely successful in developing and promoting her
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                                 10 own fashion, beauty, and other products that have sold under the famous
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                                 11 “Kardashian” name and related trademarks. She is also highly sought after as a paid
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                                 12 spokesperson for third-party products. With Kardashian enjoying one of the largest
                                                                                 13 social media followings of any celebrity in the world, companies pay enormous
                                                                                 14 sums of money to engage Kardashian to help promote their brands. Missguided, on
                                                                                 15 the other hand, has chosen to appropriate Kardashian’s name and image to promote
                                                                                 16 its brand without her consent and without compensating her.
                                                                                 17        Missguided is a successful “fast fashion” company that has become infamous
                                                                                 18 for knocking-off the clothing designs worn by famous celebrities like Kardashian.
                                                                                 19 Whether or not the copying of clothing designs is permissible, Missguided has used
                                                                                 20 Kardashian’s trademarked name and images to promote and sell clothing on its
                                                                                 21 U.S.-facing website, www.missguidedus.com. That site is riddled with images of
                                                                                 22 and references to Kardashian, which are used to promote the brand and particular
                                                                                 23 items of clothing “inspired by” her. Missguided’s use of Kardashian’s name and
                                                                                 24 likeness is so pervasive that consumers have begun to erroneously conclude that she
                                                                                 25 is affiliated with the company. Missguided’s unauthorized uses of Kardashian’s
                                                                                 26 name and likeness are indefensible violations of the Lanham Act, 15 U.S.C. §§
                                                                                 27 1114(1) and 1125(a), as well as violations of her right publicity under California
                                                                                 28 common law and California Civil Code § 3344.
                                                                                                                                1
                                                                                                           MOTION FOR DEFAULT AND DEFAULT JUDGMENT
                                                                               Case 2:19-cv-01258-VAP-JEM Document 19 Filed 05/03/19 Page 9 of 29 Page ID #:74




                                                                                  1         Missguided and its counsel are fully aware of this lawsuit and this motion.
                                                                                  2 Kardashian’s attorneys have communicated in writing and over the telephone with
                                                                                  3 Missguided’s counsel on several occasions to discuss Plaintiffs’ claims, to notify
                                                                                  4 counsel of the filing of this action, and most recently, to notify Missguided of the
                                                                                  5 default judgment Plaintiffs would be requesting. In those discussions, Missguided’s
                                                                                  6 counsel indicated that his clients would not be appearing in the case for tactical
                                                                                  7 reasons, and as promised, neither defendant has responded. All the while,
                                                                                  8 Missguided persists in using Kardashian’s name and likeness on its website: in the
      LLP




                                                                                  9 past several days, in fact, Plaintiffs’ counsel purchased clothing from a page of the
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                                 10 www.missguidedus.com website that features Kardashian.
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                                 11         The Clerk of the Court has entered default against Missguided USA. (See
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                                 12 Dkt. No. 12.) Plaintiffs’ prior request for entry of default against Missguided
                                                                                 13 Limited, which was referred to this Court because the Defendant is a foreign entity
                                                                                 14 (Dkt. No. 18), has not been ruled upon. By this motion, Plaintiffs respectfully
                                                                                 15 request the entry of default against Missguided Limited, and seek entry of a default
                                                                                 16 judgment against both Defendants enjoining them from further infringing
                                                                                 17 Kardashian’s rights, and awarding compensatory damages of Five Million Dollars
                                                                                 18 ($5,000,000) and attorneys’ fees in the amount of $103,600.
                                                                                 19 II.     FACTUAL AND PROCEDURAL BACKGROUND
                                                                                 20         A.    Kardashian’s Success And Social Media Reach.
                                                                                 21         Kardashian is a television celebrity, model, and spokesperson. For over a
                                                                                 22 decade, she has been featured on the reality television series Keeping Up With The
                                                                                 23 Kardashians, which is broadcast in over 160 countries. (Kardashian Decl., ¶ 3.) She
                                                                                 24 enjoys one of the largest social media followings of any celebrity anywhere in the
                                                                                 25 world, including more than 120 million followers on Instagram, and close to 60
                                                                                 26 million followers on Twitter. (Id., ¶ 6; see also Compl., ¶ 12.)
                                                                                 27         Kardashian promotes and sells a variety of products through her own
                                                                                 28 companies, including a cosmetics line sold under the “KKW Beauty” mark and
                                                                                                                                2
                                                                                                           MOTION FOR DEFAULT AND DEFAULT JUDGMENT
                                                                        Case 2:19-cv-01258-VAP-JEM Document 19 Filed 05/03/19 Page 10 of 29 Page ID #:75




                                                                                1 a fragrance line sold under the “KKW Fragrance” mark. Further, Kardashian is also
                                                                                2 in demand as a paid spokesperson for third-party products. Because of her
                                                                                3 popularity and reach on social media, companies routinely pay Kardashian millions
                                                                                4 of dollars in fees to serve as a celebrity endorser. (See Compl. ¶ 1; Kardashian Decl.,
                                                                                5 ¶ 13; Wilson Decl., ¶¶ 3-5.) A single social media post by Kardashian endorsing
                                                                                6 third-party products will garner a fee ranging from $300,000-$500,000. (Id.)
                                                                                7         Kardashian is selective of the third-party companies with whom she chooses
                                                                                8 to partner and frequently turns down endorsement deals. (Compl., ¶ 14; Kardashian
      LLP




                                                                                9 Decl., ¶ 7; Wilson Decl., ¶ 3.) When she does sign on as a spokesperson for third-
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 party products or services, she often works closely with these partners to develop
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11 particular products for her endorsement. (Compl., ¶ 14; Kardashian Decl., ¶ 7.)
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12         B.    The Unauthorized Use Of Kardashian’s Marks And Images.
                                                                               13         Plaintiffs own registered trademarks for KIM KARDASHIAN and
                                                                               14 KIM KARDASHIAN WEST in various classes, along with rights of publicity in
                                                                               15 Kardashian’s name, image, and persona. (Compl., ¶¶ 41-43.) Disregarding these
                                                                               16 rights, Defendants have repeatedly used Kardashian’s name and image without
                                                                               17 authorization to promote their brand and website, and to generate sales.
                                                                               18         Missguided operates several websites that sell clothing. (Compl., ¶¶ 3, 16;
                                                                               19 Korn Decl., ¶ 7, Ex. 3.) Each of Missguided’s websites targets a particular territory,
                                                                               20 such as www.missguided.co.uk and www.missguidedfr.fr. The website at issue here,
                                                                               21 www.missguidedus.com, is Missguided’s U.S.-facing website. (Id.) Through these
                                                                               22 websites, Missguided specializes in selling “fast” and inexpensive clothing designs,
                                                                               23 which are often knock-offs of other companies’ designs. (Compl., ¶ 16.) Missguided
                                                                               24 has become particularly well-known for copying designs worn by Kardashian and
                                                                               25 other celebrities, which it then offers for sale on its sites within days—sometimes
                                                                               26 even hours—of the celebrity appearing in public in the clothing. (Id.)
                                                                               27         To promote these knock-offs, Missguided has brazenly misappropriated
                                                                               28 Kardashian’s name and images, turning her into an unwilling endorser of the
                                                                                                                              3
                                                                                                         MOTION FOR DEFAULT AND DEFAULT JUDGMENT
                                                                        Case 2:19-cv-01258-VAP-JEM Document 19 Filed 05/03/19 Page 11 of 29 Page ID #:76




                                                                                1 Missguided brand. The www.missguidedus.com website has entire pages devoted to
                                                                                2 the sale of clothing inspired by Kardashian, and on which Kardashian’s name and
                                                                                3 likeness are used without her permission, some of which are still active today. A
                                                                                4 “crushin’ on kim k” page on the website contains a “Shop Kim K” link, where
                                                                                5 visitors to the website could buy clothes purportedly inspired by clothing that
                                                                                6 Kardashian has worn:
                                                                                7
                                                                                8
      LLP




                                                                                9
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12
                                                                               13
                                                                               14
                                                                               15
                                                                               16
                                                                               17 (Compl., ¶ 17; Korn Decl., ¶ 8, Ex. 4.) A similar page from the site features
                                                                               18 Kardashian and each of her well-known sisters:
                                                                               19
                                                                               20
                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27
                                                                               28
                                                                                                                             4
                                                                                                         MOTION FOR DEFAULT AND DEFAULT JUDGMENT
                                                                        Case 2:19-cv-01258-VAP-JEM Document 19 Filed 05/03/19 Page 12 of 29 Page ID #:77




                                                                               1
                                                                                    (Compl., ¶ 18; Korn Decl., ¶ 9, Ex. 5.) Scrolling down from this screen, visitors see
                                                                               2
                                                                                    sections devoted to each of the Kardashian sisters, including the section below
                                                                               3
                                                                                    concerning Kim Kardashian West:
                                                                               4
                                                                               5
                                                                               6
                                                                               7
                                                                               8
      LLP




                                                                               9
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12
                                                                                    (Korn Decl., Ex. 5.) Here too, alongside Kardashian’s name and image, is a “shop
                                                                               13
                                                                                    party dresses” link where consumers can purchase clothing inspired by her.
                                                                               14
                                                                                    This Kardashian-themed page of the website is still active, and clothing can still be
                                                                               15
                                                                                    purchased through the link provided there. (Id., ¶ 9.)
                                                                               16
                                                                                          Missguided has also repeatedly used Kardashian’s name and likeness on its
                                                                               17
                                                                                    social media platforms to promote its www.missguidedus.com website. Shortly
                                                                               18
                                                                                    before this action was filed, after Kardashian posted a photo on Instagram of a dress
                                                                               19
                                                                                    that was made for her (below left), Missguided quickly responded with its own
                                                                               20
                                                                                    Instagram post (below right) boasting that it would be ripping off the design within
                                                                               21
                                                                                    “a few days”:
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27
                                                                               28
                                                                                                                               5
                                                                                                          MOTION FOR DEFAULT AND DEFAULT JUDGMENT
                                                                        Case 2:19-cv-01258-VAP-JEM Document 19 Filed 05/03/19 Page 13 of 29 Page ID #:78




                                                                                1
                                                                                2
                                                                                3
                                                                                4
                                                                                5
                                                                                6
                                                                                7
                                                                                8
      LLP




                                                                                9
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11 (Compl., ¶ 20.) Missguided inserted Kardashian’s Instagram username into its post,
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12 of course, to capitalize on her celebrity status and social media following in
                                                                               13 promoting the sale of its upcoming product. (Id.)
                                                                               14      Missguided has posted numerous other photos of Kardashian on its Instagram

                                                                               15 feed—at times together with her husband and/or children—including the following:
                                                                               16
                                                                               17
                                                                               18
                                                                               19
                                                                               20
                                                                               21
                                                                               22
                                                                                    (Compl., ¶¶ 21-22; Korn Decl., ¶ 10, Exs. 8-15.)
                                                                               23
                                                                                          These social media posts containing Kardashian’s name and image are not
                                                                               24
                                                                                    news reports. Missguided’s entire Instagram page is an advertisement of its website
                                                                               25
                                                                                    and the clothing sold there. (Compl., ¶ 22.) The Instagram feed contains many posts
                                                                               26
                                                                                    linking to the website (id.), and some of the posts featuring Kardashian solicit sales
                                                                               27
                                                                                    of clothing from the website. The Instagram post pictured immediately above
                                                                               28
                                                                                                                               6
                                                                                                          MOTION FOR DEFAULT AND DEFAULT JUDGMENT
                                                                        Case 2:19-cv-01258-VAP-JEM Document 19 Filed 05/03/19 Page 14 of 29 Page ID #:79




                                                                                1 (right), for example, was captioned:
                                                                                2         missguided If you can’t channel Kimmy K on a Fri-yay, when can
                                                                                3         you? Tap up our Insta Stories to shop this fire dress and more celeb
                                                                                4         style steals #missguided #kimkardashian #celebstyle.
                                                                                5 (Korn Decl., Ex. 8.) Similarly, Missguided’s “gold dress” Instagram post on the
                                                                                6 previous page invites users to “Swipe” to visit its website. Even where Missguided’s
                                                                                7 posts do not directly solicit purchases, Missguided is using Kardashian’s name and
                                                                                8 image to promote its brand, not to report news, as evidenced by its embossing of its
      LLP




                                                                                9 “M” logo over photographs of Kardashian and her family. (See Compl., ¶ 22; Korn
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 Decl., ¶ 10, Exs. 9-12.)
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11         Missguided has so systematically misappropriated Kardashian’s persona that
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12 commentators have mistakenly concluded that she is affiliated with the company
                                                                               13 and is working hand-in-hand with it to create “fast fashion” versions of her own
                                                                               14 clothing. (Compl., ¶ 23.) For example, the website www.thefashionlaw.com recently
                                                                               15 published an article entitled Kim K and Missguided: Fast Fashion at its Quickest or
                                                                               16 a Marketing Ploy in Disguise? The article speculated that “a coordinated marketing
                                                                               17 ploy between the mega-influencer [Kardashian] and the millennial-centric fashion
                                                                               18 company” might exist. (Compl., ¶ 23; Korn Decl., ¶ 11, Ex. 16.) The same article
                                                                               19 referred to others who had speculated that “‘a thinly veiled collab’ [is] at play
                                                                               20 between Missguided and Kim K.” (Id.)
                                                                               21         C.    Missguided Has Strategically Defaulted In This Case.
                                                                               22         Plaintiffs filed the Complaint in this case on February 20, 2019 asserting a
                                                                               23 first claim for violation of California Civil Code § 3344, a second claim for
                                                                               24 violation of the common law right of publicity, a third claim for false designation of
                                                                               25 origin in violation of 15 U.S.C. § 1125(a), a fourth claim for trademark infringement
                                                                               26 in violation of 15 U.S.C. § 1114(1), and a fifth claim for common law trademark
                                                                               27 infringement. (Dkt. No. 1.)
                                                                               28         After the Complaint was filed, Plaintiffs’ counsel, Gregory Korn,
                                                                                                                              7
                                                                                                         MOTION FOR DEFAULT AND DEFAULT JUDGMENT
                                                                        Case 2:19-cv-01258-VAP-JEM Document 19 Filed 05/03/19 Page 15 of 29 Page ID #:80




                                                                                1 communicated in writing and over the phone with Adam Morallee, an attorney at
                                                                                2 Brandsmiths in London, who has stated in writing and by phone that he represents
                                                                                3 Missguided. (Korn Decl., ¶¶ 3-4; Wilson Decl., ¶ 13.) Mr. Morallee declined
                                                                                4 Mr. Korn’s request that he accept service on behalf of Defendants and stated that
                                                                                5 neither Missguided entity would be responding to the Complaint. (Korn Decl., ¶ 4.)
                                                                                6        Plaintiffs proceeded to serve Missguided USA through its registered agent of
                                                                                7 service. (Dkt. No. 10.) Plaintiffs served Missguided Limited pursuant to the Hague
                                                                                8 Convention on the Service Abroad of Judicial and Extrajudicial Documents in Civil
      LLP




                                                                                9 or Commercial Matters. (Dkt. No. 14.) Both Defendants failed to respond.
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10        The clerk entered default against Missguided USA on March 29, 2019.
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11 (Dkt. No. 12). Plaintiffs requested the entry of default against Missguided Limited,
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12 which request was referred to the Court because the defendant is a foreign entity.
                                                                               13 (Dkt. Nos. 17-18.) The Court has not yet ruled on that request. Per the Court’s Order
                                                                               14 requiring Plaintiffs to apply for default judgment against Missguided USA by
                                                                               15 May 3, 2019, and to avoid having to pursue default judgments piecemeal, Plaintiffs
                                                                               16 respectfully request entry of default against Missguided Limited and simultaneously
                                                                               17 seek a default judgment against both Defendants.
                                                                               18 III.   LEGAL STANDARD
                                                                               19        Federal Rule of Civil Procedure 55(b) permits a district court to order a
                                                                               20 default judgment following an entry of default under Rule 55(a). Fed. R. Civ. P.
                                                                               21 55(b). Pursuant to the Local Rules, an application for a default judgment must set
                                                                               22 forth: (1) when and against what party default was entered; (2) the pleadings to
                                                                               23 which the default was entered; (3) whether the defaulting party is an infant or
                                                                               24 incompetent person; (4) that the Servicemember’s Civil Relief Act does not apply;
                                                                               25 and (5) that notice has been served on the defaulting party, if required by Rule
                                                                               26 55(b)(2). See L.R. 55-1.
                                                                               27        The grant or denial of a motion for default judgment is a matter within a
                                                                               28 court’s discretion. Landstar Ranger, Inc. v. Parth Enterprises, Inc., 725 F. Supp. 2d
                                                                                                                              8
                                                                                                         MOTION FOR DEFAULT AND DEFAULT JUDGMENT
                                                                        Case 2:19-cv-01258-VAP-JEM Document 19 Filed 05/03/19 Page 16 of 29 Page ID #:81




                                                                                1 916, 919 (C.D. Cal. 2010) (citing Elektra Entertainment Group Inc. v. Bryant, No.
                                                                                2 CV 03-6381, 2004 WL 783123 at *1 (C.D. Cal. Feb. 13, 2004)). In exercising this
                                                                                3 discretion, courts consider: (1) the possibility of prejudice to the plaintiff; (2) the
                                                                                4 merits of the plaintiffs’ substantive claim; (3) the sufficiency of the complaint; (4)
                                                                                5 the sum of money at stake in the action; (5) the possibility of a dispute concerning
                                                                                6 the material facts; (6) whether defendant’s default was the product of excusable
                                                                                7 neglect; and (7) the public policy favoring decisions on the merits. Id. at 919-20
                                                                                8 (citing Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986)).
      LLP




                                                                                9         Once a default has been entered, the factual allegations of the complaint
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 (except those concerning damages) are deemed to have been admitted by the
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11 non-responding party. Fed. R. Civ. P. 8(b)(6); Landstar Ranger, Inc., 725 F. Supp.
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12 2d at 920. The Court must evaluate the complaint’s unchallenged factual allegations
                                                                               13 to determine whether they establish liability and then determine the “amount and
                                                                               14 character” of the relief. Landstar Ranger, Inc., 725 F. Supp. 2d at 920.
                                                                               15 IV.     ARGUMENT
                                                                               16         A.     Plaintiffs Satisfy The Requirements For Entry Of A Default
                                                                               17                Judgment.
                                                                               18         The jurisdictional and other prerequisites for entry of a default judgment are
                                                                               19 all satisfied as follows:
                                                                               20                1.    Subject Matter Jurisdiction.
                                                                               21         The Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and
                                                                               22 1338(a) because the action arises under the Lanham Act, 15 U.S.C. § 1051 et seq.,
                                                                               23 and it further has supplemental jurisdiction over the state law claims, which form
                                                                               24 part of the same case or controversy, pursuant to 28 U.S.C. § 1367(a).
                                                                               25                2.    Personal Jurisdiction.
                                                                               26         This Court can exercise personal jurisdiction over both Defendants.
                                                                               27 “Minimum contacts” for purposes of specific jurisdiction are analyzed using a three-
                                                                               28 prong test: (1) the defendant must “purposefully direct his activities or consummate
                                                                                                                                9
                                                                                                          MOTION FOR DEFAULT AND DEFAULT JUDGMENT
                                                                        Case 2:19-cv-01258-VAP-JEM Document 19 Filed 05/03/19 Page 17 of 29 Page ID #:82




                                                                                1 some transaction with the forum or resident thereof; or perform some act by which
                                                                                2 he purposefully avails himself of the privilege of conducting activities in the
                                                                                3 forum”; (2) the claim must arise out of the forum-related activities; and (3) the
                                                                                4 exercise of jurisdiction “must be reasonable.” Mavrix Photo, Inc. v. Brand Techs.,
                                                                                5 Inc., 647 F.3d 1218, 1227–28 (9th Cir. 2011).
                                                                                6        Trademark and right of publicity claims are deemed tort claims for purposes
                                                                                7 of personal jurisdiction, Browne v. McCain, 612 F. Supp. 2d 1118, 1123 (C.D. Cal.
                                                                                8 2009); and in tort cases, courts assess whether minimum contacts exist by
      LLP




                                                                                9 “inquir[ing] whether a defendant ‘purposefully direct[s] his activities’ at the forum
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 state, applying an ‘effects’ test that focuses on the forum in which the defendant's
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11 actions were felt, whether or not the actions themselves occurred within the forum.”
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12 Id. at 1228 (quoting Yahoo! Inc. v. La Ligue Contre Le Racisme, 433 F.3d 1199,
                                                                               13 1206 (9th Cir.2006) (en banc)). This test considers whether the defendant
                                                                               14 “(1) committed an intentional act, (2) expressly aimed at the forum state, (3) causing
                                                                               15 harm that the defendant knows is likely to be suffered in the forum state.” Id.
                                                                               16 (quoting Yahoo!, 433 F.3d at 1206).
                                                                               17        Here, both Defendants have purposely directed their activities to the United
                                                                               18 States and California in particular. The named Missguided entities are the operators
                                                                               19 of the www.missguidedus.com website, as stated in the “terms of sale” page.
                                                                               20 (See Korn Decl., ¶ 7, Ex. 3 (“We are Missguided Limited … and Missguided USA
                                                                               21 (Finance) Inc.”); see also Compl. ¶ 16.) Missguided sells product in the United
                                                                               22 States through that website (as the domain name implies). (Korn Decl., ¶ 7, Ex. 3.)
                                                                               23 This is stated on the “Terms of Use” page, which references delivery and shipping
                                                                               24 prices for “USA” purchases, and on a “returns” page that provides links for
                                                                               25 processing returns from the United States. (Id.)
                                                                               26        News articles published in cooperation with Missguided tout its substantial
                                                                               27 sales in the United States. An October 2016 www.racked.com news article entitled
                                                                               28 Missguided Is Sexy AF And Coming For Your Closet contains quotes and
                                                                                                                             10
                                                                                                         MOTION FOR DEFAULT AND DEFAULT JUDGMENT
                                                                        Case 2:19-cv-01258-VAP-JEM Document 19 Filed 05/03/19 Page 18 of 29 Page ID #:83




                                                                                1 information from Missguided executives, including company founder Nitin Passi,
                                                                                2 admitting that 10 percent of its online sales were to U.S. residents, that Missguided
                                                                                3 clothing was being “carried in 80 Nordstrom stores” in the U.S., and even that some
                                                                                4 production was occurring in Los Angeles. (Korn Decl., ¶ 12, Ex. 17.)
                                                                                5 Consistent with those statements, Missguided clothing can be found for sale on a
                                                                                6 Nordstrom’s website. (See Korn Decl., ¶ 13, Ex. 18.)
                                                                                7         These U.S. sales by Missguided include sales in California. Indeed, Plaintiffs’
                                                                                8 attorney, located in California, recently purchased product from the
      LLP




                                                                                9 www.missguidedus.com website, for shipment to a California address. (Korn Decl.,
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 ¶ 9, Exs. 6-7.) Notably, the product purchased was one that Plaintiffs’ counsel
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11 located on the website’s “5 party looks inspired by the Kardashians” page, using the
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12 link provided for clothing inspired by Kim Kardashian West. (Id.)
                                                                               13         The size of the California market permits the inference that a significant
                                                                               14 portion of Missguided’s U.S. sales are to California residents. See Mavrix, 647 F.3d
                                                                               15 at 1230 (“Based on the website's subject matter, as well as the size and commercial
                                                                               16 value of the California market, we conclude that [the defendant] anticipated, desired,
                                                                               17 and achieved a substantial California viewer base.”). Moreover, Missguided’s
                                                                               18 website evidences that it has specifically targeted California residents. The website,
                                                                               19 for example, contains a page devoted to the Coachella music festival in Indio,
                                                                               20 California, which boasts that Missguided “host[ed] a really … fabulous party at this
                                                                               21 years’ Coachella festival.” (Korn Decl., ¶ 14, Ex. 19.) In addition, the site has a
                                                                               22 “Festival Clothing” page that is locatable using the search term “Coachella.” (Korn
                                                                               23 Decl., ¶ 14.) By sponsoring events at Coachella, and by selling Coachella-themed
                                                                               24 clothing, Missguided is obviously targeting California and the forum residents who
                                                                               25 attend the famous festival in Indio. See United States Futsal Fed’n v. USA Futsal
                                                                               26 LLC, 2018 WL 2298868, at *8 (N.D. Cal. May 21, 2018) (finding “individualized
                                                                               27 targeting of California markets” by the defendant where its email and website
                                                                               28 advertised in connection with an event in San Francisco).
                                                                                                                              11
                                                                                                         MOTION FOR DEFAULT AND DEFAULT JUDGMENT
                                                                        Case 2:19-cv-01258-VAP-JEM Document 19 Filed 05/03/19 Page 19 of 29 Page ID #:84




                                                                                1         Most important, to procure sales on its U.S.-facing website, Missguided has
                                                                                2 used the name, image, and persona of an individual (Kardashian) who is known to
                                                                                3 live in the Los Angeles area and is strongly associated with the forum. (Kardashian
                                                                                4 Decl., ¶ 3.) This targeting of a California resident, in conjunction with Missguided’s
                                                                                5 many other contacts with the forum, is clearly sufficient to confer jurisdiction. See,
                                                                                6 e.g., See Levi Strauss & Co. v. J. Barbour & Sons Ltd., 2019 WL 1117533, at *4
                                                                                7 (N.D. Cal. Mar. 11, 2019)(“In cases alleging the violation of intellectual property
                                                                                8 rights, specific jurisdiction may also exist ‘where a plaintiff files suit in its home
      LLP




                                                                                9 state against an out-of-state defendant and alleges that defendant intentionally
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 infringed its intellectual property rights knowing [the plaintiff] was located in the
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11 forum state.’”) (citing and collecting cases); Friedman v. PopSugar, Inc., 2018 WL
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12 6016963, at *6-10 (C.D. Cal. Oct. 29, 2018) (finding personal jurisdiction in a
                                                                               13 copyright and right of publicity case where a pop culture website used the name and
                                                                               14 image of a blogger who lived in the forum and was closely associated with the
                                                                               15 “beachy, Southern California lifestyle”); Rosen v. Terapeak, Inc., 2015 WL
                                                                               16 12724071, at *6 (C.D. Cal. Apr. 28, 2015) (recognizing that “Ninth Circuit
                                                                               17 precedent provides for a finding of personal jurisdiction in the plaintiff’s forum
                                                                               18 where a defendant willfully infringes the intellectual property rights with knowledge
                                                                               19 of the plaintiff’s place of residence”).
                                                                               20         In short, Missguided has purposefully directed its sales and marketing at
                                                                               21 California consumers; it has infringed the intellectual property rights of a known
                                                                               22 forum resident; and it has done so with knowledge that the harm of these violations
                                                                               23 would be felt in California. See Renovation Realty, Inc. v. Renovation & Design,
                                                                               24 Inc., 2018 WL 6168273, at *5 (S.D. Cal. Nov. 26, 2018) (“In an action for
                                                                               25 trademark infringement, it is foreseeable that the economic harm suffered by the
                                                                               26 owner of a trademark will be felt in the owner’s home state.”).
                                                                               27         The requirement of “purposeful direction” is easily satisfied for these reasons.
                                                                               28 The second prong of the minimum contacts test is also easily met: Kardashian’s
                                                                                                                               12
                                                                                                          MOTION FOR DEFAULT AND DEFAULT JUDGMENT
                                                                        Case 2:19-cv-01258-VAP-JEM Document 19 Filed 05/03/19 Page 20 of 29 Page ID #:85




                                                                                1 claims arise out of Missguided’s contacts with California. Lastly, while the exercise
                                                                                2 of jurisdiction is manifestly reasonable in light of Missguided’s targeting of
                                                                                3 California consumers and its targeting of a California resident with tortious conduct,
                                                                                4 “it is the burden of the nonresident defendant to present a ‘compelling case’ that
                                                                                5 asserting jurisdiction would be unreasonable,” Ebates Inc. v. Cashbag.co.za, 2018
                                                                                6 WL 6816113, at *5 (N.D. Cal. Oct. 30, 2018), and “Defendants have waived their
                                                                                7 opportunity to make this showing by failing to participate in this litigation.” Govino,
                                                                                8 LLC v. WhitePoles LLC, 2017 WL 6442187, at *4 (N.D. Cal. Nov. 3, 2017).
      LLP




                                                                                9               3.    Fed. R. Civ. P. 55 and L.R. 55-1.
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10        Entry of a default judgment is proper under Fed. R. Civ. P. 55(b)(2) and L.R.
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11 55-1. Missguided USA’s default was entered. (Dkt. No. 12.) The entry of a default
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12 and default judgment of Missguided Limited is also proper, because it failed to
                                                                               13 respond after being lawfully served under the Hague Convention. (Dkts. No. 14,
                                                                               14 17.) Neither Defendant is a minor, incompetent person, or person subject to the
                                                                               15 Servicemembers Civil Relief Act. (Korn Decl., ¶ 2.)
                                                                               16        No notice of this application is required pursuant to Fed. R. Civ. P. 55(b)(2)
                                                                               17 because the Missguided defendants have not appeared in the action. Pursuant to
                                                                               18 L.R. 55-2, however, Plaintiffs’ counsel have provided written notice to
                                                                               19 Missguided’s counsel of this application and the amount of damages and attorneys’
                                                                               20 fees being requested. (Korn Decl., ¶ 5, Ex. 2.)
                                                                               21        B.     The Entry Of Default Judgment Is Warranted.
                                                                               22        Under the multi-factor test employed by courts in this Circuit and set forth
                                                                               23 supra, Plaintiffs are entitled to a default judgment against Defendants.
                                                                               24
                                                                               25               1.    No Material Facts Are In Dispute, And Plaintiffs’ Complaint
                                                                               26                     States Valid Claims Upon Which Relief Can Be Granted.
                                                                               27        There are no material facts in dispute: Missguided’s misappropriation of
                                                                               28 Kardashian’s name, image, and registered KIM KARDASHIAN WEST trademark
                                                                                                                             13
                                                                                                         MOTION FOR DEFAULT AND DEFAULT JUDGMENT
                                                                        Case 2:19-cv-01258-VAP-JEM Document 19 Filed 05/03/19 Page 21 of 29 Page ID #:86




                                                                                1 is evident on the face of its website and Instagram feed. (See Compl., ¶¶ 17-19;
                                                                                2 Korn Decl., Exs. 4-5.) Based on these uncontroverted facts, Plaintiffs plead
                                                                                3 meritorious claims for violation of Kardashian’s rights of publicity and trademarks:
                                                                                4                      (a)    Right Of Publicity.
                                                                                5         In California, to state a claim for appropriation of name or likeness under the
                                                                                6 common law right of publicity, a plaintiff must allege and prove: (1) the defendant’s
                                                                                7 use of the plaintiff’s identity; (2) the appropriation of plaintiff’s name or likeness to
                                                                                8 defendant’s advantage, commercially or otherwise; (3) lack of consent; and (4)
      LLP




                                                                                9 resulting injury. Wendt v. Host Intern., Inc., 125 F.3d 806, 811 (9th Cir. 1997).
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 The common law right of publicity protects against appropriation of plaintiff’s
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11 identity by means of using the plaintiff’s name and likeness, among other things. Id.
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12 Similarly, California Civil Code § 3344 provides in relevant part: “Any person who
                                                                               13 knowingly uses another’s name, voice, signature, photograph, or likeness, in any
                                                                               14 manner, on or in products, merchandise, or goods, ... without such person’s prior
                                                                               15 consent, ... shall be liable for any damages sustained by the person or persons
                                                                               16 injured as a result thereof.” Civ. Code § 3344(a); see also Downing v. Abercrombie
                                                                               17 & Fitch, 265 F.3d 994, 1001 (9th Cir. 2001) (holding that common law and statutory
                                                                               18 right of publicity claims require proof of the same elements).
                                                                               19         The Complaint, the allegations of which are deemed admitted, alleges that
                                                                               20 Missguided has used Kardashian’s name and image, without consent, for the
                                                                               21 commercial purpose of advertising and selling clothing, thereby injuring
                                                                               22 Kardashian. (Compl., ¶¶ 17-39.) These allegations state a claim for violation of the
                                                                               23 right of publicity; and indeed, Missguided’s wholesale appropriation of
                                                                               24 Kardashian’s name and likeness for commercial purposes is the epitome of a right of
                                                                               25 publicity violation, with no possible First Amendment defense. See Downing, 265
                                                                               26 F.3d at 1002 (holding that use of individual’s photograph in Abercrombie & Fitch
                                                                               27 catalog was not protected by the First Amendment as a matter of law).
                                                                               28                      (b)    Trademark Infringement.
                                                                                                                               14
                                                                                                          MOTION FOR DEFAULT AND DEFAULT JUDGMENT
                                                                        Case 2:19-cv-01258-VAP-JEM Document 19 Filed 05/03/19 Page 22 of 29 Page ID #:87




                                                                                1         “To establish a trademark infringement claim under section 32 of the
                                                                                2 Lanham Act or an unfair competition claim under section 43(a) of the Lanham Act,
                                                                                3 [the plaintiff] must establish that [the defendant] is using a mark confusingly similar
                                                                                4 to a valid, protectable trademark of [the plaintiff’s].” Brookfield Commc’ns, Inc. v.
                                                                                5 W. Coast Entm’t Corp., 174 F.3d 1036, 1046 (9th Cir. 1999). The allegations of the
                                                                                6 Complaint, which are deemed true, establish valid claims for trademark
                                                                                7 infringement under the Lanham Act and California common law. Plaintiffs own
                                                                                8 valid, registered trademarks for the use of KIM KARDASHIAN and KIM
      LLP




                                                                                9 KARDASHIAN WEST in International Class Nos. 35 and 41 in connection with,
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 inter alia, entertainment services, advertising, and the promotion of brands and
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11 goods. (Compl. ¶¶ 41-43.) Missguided has used these exact marks, or confusingly
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12 similar variations, by using the names “Kim Kardashian” and “Kardashian” on its
                                                                               13 website and in its social media posts. (Id. ¶¶ 17 et seq. and ¶ 44.) Plaintiffs did not
                                                                               14 consent to the use of their marks. (Id. ¶¶ 2, 4, 45, 47.) And Missguided’s
                                                                               15 unauthorized use of Kardashian’s marks is likely to confuse consumers into
                                                                               16 believing she is affiliated with, or sponsors or endorses, Missguided and its website
                                                                               17 and products. (Id. ¶ 45.) Indeed, actual confusion has already occurred. (Id. ¶ 23.)
                                                                               18               2.     Plaintiffs Will Suffer Prejudice Absent A Default Judgment.
                                                                               19         Plaintiffs will suffer prejudice absent entry of a default judgment.
                                                                               20 Because Defendants failed to appear, Plaintiffs have no other recourse without a
                                                                               21 default judgment. See Landstar Ranger, Inc., 725 F. Supp. 2d at 920 (“Denying
                                                                               22 default judgment here would leave Landstar without a proper remedy.”)
                                                                               23         Further, Plaintiffs would suffer prejudice if the end result of this action and
                                                                               24 the message sent to the public is that Missguided can willfully violate their rights
                                                                               25 with impunity. Kardashian is a frequent target of infringers like Missguided, and she
                                                                               26 and her counsel diligently police her trademarks and rights of publicity. (Kardashian
                                                                               27 Decl., ¶ 11; Wilson Decl., ¶ 11.) To allow companies like Missguided to use
                                                                               28 Kardashian’s name and likeness without authorization, and without consequence,
                                                                                                                               15
                                                                                                          MOTION FOR DEFAULT AND DEFAULT JUDGMENT
                                                                        Case 2:19-cv-01258-VAP-JEM Document 19 Filed 05/03/19 Page 23 of 29 Page ID #:88




                                                                                1 threatens irreparable harm to her reputation and business interests by making her the
                                                                                2 unwitting spokesperson for products that she does not endorse, by confusing the
                                                                                3 public into believing she is associated with the infringer, by diluting the value of her
                                                                                4 brand, and by undermining her efforts to negotiate endorsement deals with other
                                                                                5 parties. (Kardashian Decl., ¶¶ 9-10; Wilson Decl., ¶¶ 11-12.) The negative press that
                                                                                6 Kardashian has endured because of Missguided’s use of her name and image, which
                                                                                7 has caused commentators to speculate that she is conspiring with Missguided,
                                                                                8 illustrates that the harm is real and not theoretical. (Compl., ¶ 23.)
      LLP




                                                                                9         Entry of a default judgment will confirm Missguided’s wrongdoing. It will
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 validate Kardashian’s efforts to police her intellectual property, as she must do to
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11 avoid the dilution of her rights and possibly even claims of waiver or abandonment.
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12 It will further dis-incentivize others from infringing Kardashian’s rights in the same
                                                                               13 way. Conversely, allowing willful infringers like Missguided to circumvent liability
                                                                               14 by failing to respond to a complaint would be enormously harmful to Kardashian’s
                                                                               15 rights and her future prospects of protecting them.
                                                                               16               3.     The Requested Damages Are Appropriate In Relation To
                                                                               17                      The Seriousness Of The Claims.
                                                                               18         In determining whether to award a default judgment, courts balance “the
                                                                               19 amount of money at stake in relation to the seriousness of the Defendant’s conduct.”
                                                                               20 Pepsico, 238 F. Supp. 2d at 1176; see also Eitel, 782 F.2d at 1471-1472; Landstar
                                                                               21 Ranger, Inc., 725 F. Supp. 2d at 921. The damage award requested here, while
                                                                               22 sizeable, is entirely consistent with law and appropriate given the brazenness of
                                                                               23 Missguided’s conduct.
                                                                               24         Due to Missguided’s failure to appear, it is impossible to establish its
                                                                               25 revenues or profits attributable to its trademark infringement—the remedy that
                                                                               26 would traditionally be sought and recovered under the Lanham Act for a willful
                                                                               27 trademark infringement. See 15 U.S.C. § 1117 (entitling plaintiff to award of
                                                                               28 “defendant’s profits”). Accordingly, Plaintiffs are seeking the measure of damages
                                                                                                                              16
                                                                                                          MOTION FOR DEFAULT AND DEFAULT JUDGMENT
                                                                        Case 2:19-cv-01258-VAP-JEM Document 19 Filed 05/03/19 Page 24 of 29 Page ID #:89




                                                                                1 that is available on their right of publicity claims.
                                                                                2         Damages on a right of publicity claim may be measured by the “fair market
                                                                                3 value of the right to use plaintiff's name or likeness in the manner in which it was
                                                                                4 used by defendant.” Clark v. America Online Inc., 2000 WL 33535712, at *8 (C.D.
                                                                                5 Cal. Nov. 30, 2000); see also Solano v. Playgirl, Inc., 292 F.3d 1078, 1090 (9th Cir.
                                                                                6 2002) (holding the “measure of damages” on a Section 3344 claim “includes the
                                                                                7 economic value of the use of an individual’s name and likeness”); Hoffman v.
                                                                                8 Capital Cities/ABC, Inc., 33 F. Supp. 2d 867, 872–73 (C.D. Cal. 1999) (holding that
      LLP




                                                                                9 $1.5 million award to actor Dustin Hoffman for use of his name and likeness in a
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 magazine “represents the fair market value of the right to utilize Mr. Hoffman's
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11 name and likeness in the manner in which it was used by Los Angeles Magazine”),
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12 rev'd on other grounds, 255 F.3d 1180 (9th Cir. 2001).
                                                                               13         The accompanying declarations of Kim Kardashian West and Todd Wilson,
                                                                               14 her transactional attorney, substantiate that the fair market value of Missguided’s
                                                                               15 many uses of Kardashian’s name and likeness is, conservatively, no less than $5
                                                                               16 million. Kardashian is highly demanded as an endorser of third-party brands in a
                                                                               17 wide variety of industries, including the apparel and cosmetics industries.
                                                                               18 (Kardashian Decl., ¶ 13; Wilson Decl., ¶¶ 3-5.) Kardashian has entered into several
                                                                               19 endorsement deals worth millions of dollars each to allow third parties to use her
                                                                               20 name and image to promote their products or services. (Id.) Frequently, those deals
                                                                               21 provide for advances of several million dollars, plus running royalties, plus equity
                                                                               22 interests in the licensee’s company. (Wilson Decl., ¶¶ 3-7.)
                                                                               23         A recent licensing deal by Kardashian provides a benchmark for assessing the
                                                                               24 value of Missguided’s use of Kardashian’s name and image. In the past year,
                                                                               25 Kardashian has executed a licensing deal with a company that manufactures
                                                                               26 wearable consumer goods. (Wilson Decl., ¶ 7.) The licensee is entitled to use
                                                                               27 Kardashian’s name and likeness to promote and sell its products, and that is the
                                                                               28 primary consideration under the license. (Id.) In consideration therefor, the licensee
                                                                                                                               17
                                                                                                          MOTION FOR DEFAULT AND DEFAULT JUDGMENT
                                                                        Case 2:19-cv-01258-VAP-JEM Document 19 Filed 05/03/19 Page 25 of 29 Page ID #:90




                                                                                1 has agreed to pay cash compensation exceeding $6 million annually, as well as
                                                                                2 granting Kardashian a significant equity interest. (Id.)
                                                                                3         In addition to longer term licenses like the one described above, single, one-
                                                                                4 off uses of Kardashian’s name and/or likeness also garner tremendous fees.
                                                                                5 On numerous occasions, third-parties have paid Kardashian fees ranging from
                                                                                6 $300,000 to $500,000 for a single Instagram post by her. (Kardashian Decl., ¶ 13;
                                                                                7 Wilson Decl., ¶ 5.)
                                                                                8         Unquestionably, the value of Missguided’s uses of Kardashian’s persona is
      LLP




                                                                                9 several multiples of the $300,000 to $500,000 that Kardashian receives for a single
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 Instagram post, and is in line with the value of the license discussed above. Using all
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11 of the above-described deals as data points, the conservative fair market value of
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12 Missguided’s use of Kardashian’s trademarks and images—which has been
                                                                               13 continuing for well over a year—is no less than $5 million, and Kardashian would
                                                                               14 never have licensed Missguided’s use of her persona for less. (Kardashian Decl.,
                                                                               15 ¶ 14; Wilson Decl., ¶¶ 8-9.) Missguided has devoted entire pages of its website to
                                                                               16 Kardashian, which it uses to promote its brand and sell product. It has repeatedly
                                                                               17 featured Kardashian in social media posts that advertise the brand and expressly
                                                                               18 solicit sales of Missguided’s products. (See Korn Decl., Exs. 8-15.) Because of the
                                                                               19 frequency and substantiality of these misappropriations and the fact that they have
                                                                               20 been occurring for years (and continue to this day), Missguided has effectively
                                                                               21 turned Kardashian into an unwilling spokesperson for the company, thus allowing it
                                                                               22 to tap into her enormous fan base and gain massive exposure.
                                                                               23         The amount of these requested damages is significant but not
                                                                               24 disproportionate. Missguided is an enormously successful company. Its public
                                                                               25 statements in 2017 indicate that its sales that year exceeded £200 million. (Korn
                                                                               26 Decl., Ex. 20.) The company was reported in the same year as having “been valued
                                                                               27 at £700 million.” (Id., Ex. 21.) Further, Missguided’s willful intellectual property
                                                                               28 violations threaten to and have caused real harm. Kardashian has carefully cultivated
                                                                                                                              18
                                                                                                         MOTION FOR DEFAULT AND DEFAULT JUDGMENT
                                                                        Case 2:19-cv-01258-VAP-JEM Document 19 Filed 05/03/19 Page 26 of 29 Page ID #:91




                                                                                1 her public persona, and her reputation and career as a spokesperson depend on her
                                                                                2 ability to control the uses of her name and likeness. (Kardashian Decl., ¶¶ 8-11;
                                                                                3 Wilson Decl., ¶¶ 10-12.) Unauthorized uses of Kardashian’s name and likeness by
                                                                                4 infringers like Missguided dilute her brand. (Kardashian Decl., ¶¶ 8-11; Wilson
                                                                                5 Decl., ¶ 11.) They also threaten her ability to negotiate endorsement deals with law-
                                                                                6 abiding companies that seek her support, who will be less inclined to hire
                                                                                7 Kardashian if she is perceived by the public as indiscriminately endorsing a
                                                                                8 multitude of brands. (Kardashian Decl., ¶ 9; Wilson Decl., ¶ 11.)
      LLP




                                                                                9         Moreover, Missguided’s tortious conduct has damaged Kardashian’s
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 credibility. While Kardashian has been a vocal opponent of the “fast fashion” trend
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11 (Kardashian Decl., ¶ 12), Missguided’s extensive use of her name and likeness has
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12 led commentators in the fashion industry to accuse her of hypocritically working
                                                                               13 with Missguided to knock off the designer clothing she has worn.
                                                                               14         Were this case tried on its merits, Plaintiffs would almost certainly recover an
                                                                               15 award exceeding what is requested here. At trial, they would have additionally been
                                                                               16 entitled to disgorge Missguided’s profits attributable to the wrongdoing under their
                                                                               17 Lanham Act claims, see 15 U.S.C. § 1117, as well as under their Section 3344
                                                                               18 claim. See Cal. Civ. Code § 3344(a) (entitling plaintiff to “any profits from the
                                                                               19 unauthorized use”). Plaintiffs could have also recovered an award of punitive
                                                                               20 damages under their Section 3344 claim. See id. (“Punitive damages may also be
                                                                               21 awarded to the injured party or parties.”). Plaintiffs have elected not to seek punitive
                                                                               22 damages here. Accordingly, the recovery sought is not only proportional to the harm
                                                                               23 Kardashian has suffered, but it is a fraction of Plaintiffs’ potential recovery in a trial
                                                                               24 on the merits.
                                                                               25                4.    Missguided’s Default Is Not The Result Of Excusable Neglect
                                                                               26         Missguided’s default is not the product of excusable neglect. Both
                                                                               27 Missguided entities were properly served, and Missguided’s counsel indicated that
                                                                               28 Defendants were intentionally not responding. (Korn Decl., ¶ 4.)
                                                                                                                               19
                                                                                                          MOTION FOR DEFAULT AND DEFAULT JUDGMENT
                                                                        Case 2:19-cv-01258-VAP-JEM Document 19 Filed 05/03/19 Page 27 of 29 Page ID #:92




                                                                                1                 5.   Public Policy Does Not Militate Against A Default Judgment.
                                                                                2         Though courts generally favor deciding cases on the merits, Rule 55 provides
                                                                                3 for the entry of a default judgment in appropriate circumstances, and no public
                                                                                4 policy concerns are implicated by the entry of default judgment against Missguided.
                                                                                5 First and foremost, the general preference of resolving cases on their merits is of
                                                                                6 little import where, as here, Missguided’s liability is apparent on the face of its
                                                                                7 www.missguidedus.com website. Plaintiffs would have clearly been entitled to
                                                                                8 summary adjudication of liability in their favor even if Missguided had appeared, so
      LLP




                                                                                9 a default judgment merely confers upon Plaintiffs the victory they would have
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 achieved were the case litigated on its merits.
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11         Further, other public policy concerns weigh heavily in favor of awarding a
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12 default judgment. Missguided has availed itself of the privilege of conducting
                                                                               13 business in the United States. It has targeted the valuable intellectual property rights
                                                                               14 of a well-known resident of California. It has profited from the misappropriation of
                                                                               15 Kardashian’s name and likeness. But it has made a strategic decision to flout this
                                                                               16 Court’s jurisdiction and U.S. intellectual property laws by tactically defaulting in the
                                                                               17 case. A dangerous precedent is set if this is an effective way of avoiding liability in
                                                                               18 a U.S. court.
                                                                               19         C.      The Court Should Award Monetary Damages And A Permanent
                                                                               20                 Injunction.
                                                                               21         A motion for default judgment provides the plaintiff with an opportunity to
                                                                               22 “prove up” its damages. Landstar Ranger, Inc., 725 F. Supp. 2d at 923. The default
                                                                               23 judgment may not exceed the amount prayed for in the Complaint. Id.
                                                                               24 The Complaint here prayed for damages of no less than $10 million. (Compl., ¶¶ 28,
                                                                               25 36, 46, 52.) For all of the reasons discussed above, an appropriate award to Plaintiffs
                                                                               26 would be no less than $5,000,000.
                                                                               27         To prevent further violations of Plaintiffs’ rights, the Court should also award
                                                                               28 Plaintiffs a permanent injunction pursuant to the Lanham Act, 15 U.S.C. § 1116(a),
                                                                                                                              20
                                                                                                          MOTION FOR DEFAULT AND DEFAULT JUDGMENT
                                                                        Case 2:19-cv-01258-VAP-JEM Document 19 Filed 05/03/19 Page 28 of 29 Page ID #:93




                                                                                1 prohibiting Defendants from using Plaintiffs’ name, images, likeness, persona, and
                                                                                2 trademarks in connection with any product or service sold, marketed, or distributed
                                                                                3 by them. “Injunctive relief is the remedy of choice for trademark and unfair
                                                                                4 competition cases, since there is no adequate remedy at law for the injury caused by
                                                                                5 a defendant's continuing infringement.” Century 21 Real Estate Corp. v. Sandlin,
                                                                                6 846 F.2d 1175, 1180 (9th Cir. 1988). A permanent injunction is appropriately
                                                                                7 granted where the plaintiff shows (1) that it has suffered irreparable injury, (2) that
                                                                                8 there is no adequate remedy at law, (3) that the balance of the hardships are in its
      LLP




                                                                                9 favor, and (4) that an injunction is in the public’s interest. eBay Inc. v.
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 MercExchange, L.L.C., 547 U.S. 388, 319 (2006) These elements are easily
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11 satisfied. Missguided’s tortious conduct has irreparably harmed Kardashian by
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12 robbing her of her right to control her reputation, and by fomenting actual confusion
                                                                               13 among the public, who has mistakenly concluded by virtue of Missguided’s use of
                                                                               14 her name and image that she is affiliated with the company. See Pom Wonderful
                                                                               15 LLC v. Pur Beverages LLC, 2015 WL 10433693, at *5 (C.D. Cal. Aug. 6, 2015)
                                                                               16 (“Loss of control over business reputation and damage to goodwill are cognizable
                                                                               17 irreparable harms in the trademark infringement context.”). Plaintiffs have no
                                                                               18 adequate remedy at law for these infringements, particularly because an award of
                                                                               19 damages for past infringement does not ameliorate Missguided’s continuing
                                                                               20 violations of Plaintiffs’ rights. The balance of hardships weighs definitively in
                                                                               21 Plaintiffs’ favor given that Missguided suffers no hardship from having to cease
                                                                               22 infringing Kardashian’s rights. Finally, an injunction will further the public’s
                                                                               23 interest by preventing Missguided from continuing to mislead the public into
                                                                               24 believing that the brand is associated with Kardashian.
                                                                               25         D.    The Court Should Award Plaintiffs’ Reasonable Attorney’s Fees
                                                                               26         Section 3344 of the California Civil Code entitles prevailing parties to an
                                                                               27 award of “attorney’s fees and costs.” Cal. Civ. Code § 3344(a). Section 1117(a) of
                                                                               28 the Lanham Act also authorizes a court to award reasonable attorney’s fees to the
                                                                                                                               21
                                                                                                          MOTION FOR DEFAULT AND DEFAULT JUDGMENT
                                                                        Case 2:19-cv-01258-VAP-JEM Document 19 Filed 05/03/19 Page 29 of 29 Page ID #:94




                                                                                1 prevailing party in “exceptional” circumstances, 15 U.S.C. § 1117(a), including
                                                                                2 where the infringing party acted maliciously, fraudulently, deliberately, or willfully.
                                                                                3 Lahoti v. Vericheck, Inc., 636 F.3d 501, 510 (9th Cir. 2011).
                                                                                4             Here, Missguided’s willful violation of Kardashian’s rights of publicity and
                                                                                5 trademarks warrants an award of fees under Civil Code § 3344 and the Lanham Act.
                                                                                6 Local Rule 55-3 provides a schedule for the calculation of attorney’s fees on a
                                                                                7 default judgment. See C.D. Cal. L.R. 55-3; see also RD Legal Funding, LLC, 2013
                                                                                8 WL 1767962 at *3. Pursuant to the calculation set forth in L.R. 55-3, Plaintiffs
      LLP




                                                                                9 request fees in the amount of $103,600 (i.e., $5,600 plus 2% of $4.9 million).
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 V.          CONCLUSION
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11             For all of the foregoing reasons, Plaintiffs request that the Court grant this
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12 Motion and enter a default judgment in the form lodged herewith.
                                                                               13 DATED: May 3, 2019                         Respectfully submitted,
                                                                               14
                                                                                                                             KINSELLA WEITZMAN ISER
                                                                               15                                            KUMP & ALDISERT LLP
                                                                               16
                                                                               17
                                                                               18
                                                                                                                             By:         /s/ Michael J. Kump
                                                                               19                                                  Michael J. Kump
                                                                                                                                   Attorneys for Plaintiffs
                                                                               20
                                                                                                                                   KIMSAPRINCESS, INC. and
                                                                               21                                                  KIM KARDASHIAN WEST
                                                                                    /637739
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27
                                                                               28
                                                                                                                                   22
                                                                                                              MOTION FOR DEFAULT AND DEFAULT JUDGMENT
